Title: To James Madison from James Simpson, 27 August 1807
From: Simpson, James
To: Madison, James



No. 128.
Sir
Tangier 27th. August 1807.

Mr. Gavino transmitted me a few days ago the Proclamation of 2d. July, sent for me from the Department of State, for which I beg leave to thank you.  It has been Circulated.
I sincerely regret the occasion of it, and most ardently wish the British Government may make that honorable reparation, the daring outrage so loudly calls for.  A Vessel passed up this morning I take to be the Wasp Sloop of War; it apparently had been originaly Brig Rigged, with the Mizen slop’d afterwards.
In No. 126 I had the honour of advising that a demand of Redemption was made for the two Lads belonged to the Brig Indefatigable, who had escaped and reached Mogadore.
Mr. Renshaw discovered and acquainted me the Boys had several Months back been bought by a Jew, and that he only employed the Arabs to claim, as he could not.  The French Consul joined me in a Representation to His Majesty on the occasion, one of them being a Native of Bourdeaux.  The orders sent the Governour of Mogadore in consequence were very laconic.  "Send the Boys to their respective Consuls at Tangier and the Jew to Miguenez in Irons."
The Lads have been sent here and I shall take the earliest opportunity of putting Rigo in the way of returning to his Country and Family.  He was born at Beverley.
I beg leave to observe to you that there yet remain with the Arabs four Americans, one Englishman, a Ragusian and a Mulatoe.
This last I have understood is a Native of St. Domingo, tho’ Mr. Seavers in his Report of the Crew made to me, states him to be a Native of New Orleans.  The British Consul has authorised Mr. Gwyn to redeem the Englishman.  Three hundred Dollars is demanded for him.
The American Commerce having in the present year been revived at Mogadore, with a better prospect than formerly of its being continued, I have judged it proper to compose a Sett of Instructions, for the guidance of the Citizens of The United States visiting that Port; I beg leave to enclose with this a copy for your information.
By a due attention to what is there recommended, all cause of controversy with the Government, as well as the people of this Country, I trust may be avoided.
Since the Emperours Cruizers sailed we have heard but of one, put into Lisbon to get repairs as usual.
In dispatch 113 I had the honour of acquainting you, a considerable sum of money had been delivered by Order of His Majesty Mulley Soliman to the Spanish Consul, for purchase of Ordnance and other Stores for Sea Service; there has not yet been any part of those Articles sent to this Country.  England has lately been applied to for Rigging and other Stores for the two Frigates building at Rhabat to be paid for, which was denied.  Latterly the Consul was told he might have a thousand head of Cattle, for their Fleet off Cadiz at forty six dollars on board, provided the value would be delivered at Rhabat and Tangier in Naval Stores.  Adml. Purvis did not see fit to admit of Cattle on such terms.  At this Port the British Ships of War continue to receive the limited supplies of Provisions free from Duty, I have mentioned they were restricted to; but at Tetuan for some time back, they have paid duty at a high rate for every Fowl and Sheep they receive.
I mention these trivial matters to you not merely as information, but to shew the state of caprice prevalent in this Country.
Under date the 19th. Inst. I took the liberty of drawing a Bill to order of Mr. John Gavino for Two thousand Dollars on Account of Salary, which I beg to repeat my request may be paid and charged against me accordingly.  I have the honour to be with sentiments of Respect Sir Your Most Obedient and Most Humble Servant

James Simpson

